              Case 1:20-cv-10763-RWZ Document 6 Filed 05/27/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

LEXINGTON INSURANCE COMPANY,                          :
                                                      :
                              Plaintiff,              :
                                                      :
        v.                                            : CIVIL ACTION NO. 1:20-cv-10763
                                                      :
                                                      :
R&Q REINSURANCE COMPANY,
                                                      :
                                                      :
                                                      :
                              Defendant.              :

                          NOTICE OF VOLUNTARY DISMISSAL

        Plaintiff, Lexington Insurance Company, through the undersigned attorneys, hereby

dismisses its Complaint against Defendant R&Q Reinsurance Company, pursuant to Rule

41(a)(I)(A)(i) of the Federal Rules of Civil Procedure.


                                                     Respectfully submitted,

                                                     WHITE AND WILLIAMS LLP


OF COUNSEL:                                          By: /s/ Rachel J. Eisenhaure
Michael S. Olsan, Esq.                               Rachel J. Eisenhaure
Justin K. Fortescue, Esq.                            BBO # 663876
1650 Market Street                                   WHITE AND WILLIAMS LLP
One Liberty Place, Suite 1800                        101 Arch Street, Suite 1930
Philadelphia, PA 19103-7395                          Boston, MA 02110
(215) 864-6278/6823                                  Tel.: 617.748.5200
olsanm@whiteandwilliams.com                          eisenhaurer@whiteandwilliams.com
fortescuej@whiteandwilliams.com                      Attorney for Plaintiff Lexington Insurance
                                                     Company
Dated: April 20, 2020




24693708v.1
              Case 1:20-cv-10763-RWZ Document 6 Filed 05/27/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing and paper copies will be
sent to those indicated as non-registered participants on this 27th day of May, 2020.

                                              /s/ Rachel J. Eisenhaure
                                              Rachel J. Eisenhaure




24693708v.1
